Opinion issued October
7, 2010 
 











 
 
 
 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00765-CV
———————————
 
KAREN KRISTINE SILVIO, Appellant
 
V.
 
MICHAEL V. NEWMAN, Appellee
 

 
On Appeal from the County Civil Court at Law No.1
Harris County,
Texas
Trial Court Cause No.  945,526
 

 
MEMORANDUM
OPINION
Appellant has filed a motion to
dismiss the appeal.  More than 10 days
have elapsed, and no objection has been filed. 
No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex.
R. App. P. 42.1(a)(1).




All other pending motions in this
appeal are overruled as moot.  The Clerk
is directed to issue mandate within 10 days of the date of this opinion.  Tex.
R. App. P. 18.1.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Higley
and Massengale.